Citation Nr: 1314954	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-46 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The case previously before the Board in September 2012 when it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus is reasonably attributable to exposure to loud noise in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for tinnitus.  He attributes this condition to his inservice exposure to artillery fire from five and eight inch guns while serving onboard the U.S.S. Albany (C.A. 123).

The Veteran's service personnel records show that he served onboard the U.S.S. Albany (C.A. 123) from June 1956 to March 1968.  In addition, the Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD 214) reveals that the Veteran's specialty number was GM-0000 indicating that the Veteran was a "Gunner's Mate."  As such, the Board finds that the Veteran was exposed to loud noise in service.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus. 

The Veteran filed his claim seeking service connection for tinnitus in August 2007.

In a statement dated in December 2007 the Veteran's spouse reported that she has known the Veteran since 1955 and that at that time his hearing seemed to be normal.  She reported that after two years aboard the U.S.S. Albany as a gunner's mate in an eight inch turret firing this gun he came home and could not hear high pitched noises.  She reported that he suffers with ringing in his ears.  

A VA audiological evaluation was conducted in July 2008.  The examination report noted the Veteran's complaints of hearing loss.  In an addendum to the VA audiological evaluation dated in September 2008 it was noted that tinnitus was not reported at the time of the examination.

An unsigned private examination report, dated in 1996 and submitted in October 2008, indicates in a handwritten note that the Veteran was exposed to gunfire from eight inch and five inch guns while in the Navy and that this type of noise more than likely than not could have started his tinnitus problem.  

In a statement received in October 2008 the Veteran reported that he did not have hearing protection when the guns were fired aboard his ship and that his exposure to noise after service aggravated his condition.  

A March 2009 VA audiological consultation report noted the Veteran's complaints of intermittent tinnitus.

In September 2012 the Veteran was afforded a VA medical examination.  The Veteran reported constant bilateral tinnitus and indicated that he could not recall when his tinnitus started.  After review of the records and physical examination the examiner rendered the opinion that an opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation.  The examiner provided the rationale that:

C-file review revealed that only [w]hispered hearing exams were obtained for each ear at enlistment and at separation.  Whispered hearing tests are not sensitive to high frequency hearing loss and are not considered valid measurements of hearing; therefore, any high frequency hearing loss that may have occurred at entrance or at his release from service may not have been detected.  Thus, there is no objective evidence that acoustic trauma occurred.  Also, there are discrepancies in the description and onset of the reported tinnitus.  A C&P evaluation completed [in July 2008] the Veteran did not report tinnitus only aural fullness.  Also, a VA hearing exam [in March 2009] the Veteran reported intermittent tinnitus NOT constant tinnitus.  The Veteran reported significant occupational and recreational noise exposures.  Thus, I cannot determine the nexus of the Veteran's tinnitus without resort to mere speculation because it is likely/possible that aging, occupational and recreational noise exposure, and general health have contributed to his tinnitus.

The Board finds that, affording the Veteran the benefit of the doubt, service connection is warranted for tinnitus.  The Board acknowledges that the Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  However, the Veteran's in service occupation as a gunner's mate, as verified by his service records, reveals that the Veteran was exposed to loud noise in service.  In fact, the Board conceded as much in the September 2012 decision that granted service connection for hearing loss.  

The Board acknowledges the inconsistencies in the Veteran's reports of tinnitus.  However, the Board notes that the Veteran indicated that he had tinnitus in his initial claim for service connection, at a March 2009 audiological evaluation, and upon examination in September 2012.  In addition, the Veteran's spouse reported in December 2007 that the Veteran had bothersome ringing in the ears.  As such, the preponderance of the evidence reveals that the Veteran has tinnitus.  

Although the examiner in September 2012 indicates that no opinion regarding the etiology of the Veteran's tinnitus could be rendered without resort to speculation, the examiner continues to indicate that "it is likely/possible that aging, occupational and recreational noise exposure, and general health have contributed to his tinnitus."  In making this statement, the examiner has not excluded the Veteran's military noise exposure as a contributing factor in the development of the Veteran's tinnitus.  

As the Veteran and his spouse have reported that the Veteran has ringing in his ears and as the Veteran's tinnitus cannot be reasonably disassociated with his military service, affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


